




Exhibit 10.10


EXECUTIVE EMPLOYMENT AGREEMENT




This Agreement is made as of June 17, 2013 between Crown Imports LLC, a Delaware
limited liability company (“Crown”), Constellation Brands, Inc., a Delaware
corporation (“Constellation”), and William F. Hackett (“Executive”).


Executive has contributed substantially to the growth and success of Crown,
which is an indirect, wholly-owned subsidiary of Constellation. Accordingly,
Crown and Constellation desire to retain Executive’s services as set forth in
the Agreement and to provide the necessary consideration to assure such
services.


Crown and Executive therefore agree as follows:


1.    Employment. Crown hereby employs Executive as its President or in such
other senior executive position with Constellation or its affiliates as Crown or
Constellation and Executive shall mutually agree upon. Executive hereby accepts
the employment specified herein, agrees to perform, in good faith, the duties,
consistent with his position, to abide by the terms and conditions described in
this Agreement and to devote his full working time and best efforts to Crown and
its affiliates. (As used in this Agreement, the phrases “Crown and its
affiliates” and “Crown or any affiliate of Crown” shall include Constellation
and its affiliates”.) These obligations shall not restrict Executive from
engaging in customary activities as a director or trustee of other business or
not-for-profit organizations so long as such activities, in the reasonable
opinion of Constellation or its Board of Directors, do not materially interfere
with the performance of Executive’s responsibilities under this Agreement or
create a real or apparent conflict of interests.


2.    Term. The term of this Agreement shall commence on the date set forth
above and shall expire on February 28, 2014, provided that on February 28, 2014,
and on each subsequent anniversary thereof, the term shall automatically be
extended by the parties for an additional one-year period, until Crown gives
Executive notice, not less than 180 days prior to February 28, 2014, or an
anniversary thereof, of a decision not to extend the Agreement for an additional
one-year period.


3.    Compensation. During the term of Executive’s employment, Crown shall pay
him a base salary at the rate of $567,368 per annum or such greater amount as
the Human Resources Committee of the Board of Constellation shall determine
(“Base Salary”). Such Base Salary shall be payable in accordance with Crown’s
standard payroll practices for senior executives. Crown may pay Executive a
bonus in such amount and at such time or times as the Human Resources Committee
of the Board shall determine. (Executive and Crown acknowledge that, for so long
as Executive serves as an “executive officer” of Constellation, the Human
Resources Committee of the Board of Constellation is responsible for annually
reviewing and, as appropriate, approving or recommending that the Board of
Constellation approve each element of Executive’s compensation, including
salary, bonus, benefits and perquisites.)


4.    Reimbursement for Expenses/Benefits. Executive shall be expected to incur
various reasonable business expenses customarily incurred by persons holding
like positions, including but not limited to traveling, entertainment and
similar expenses incurred for the benefit of Crown or Constellation. Crown shall
reimburse Executive for such expenses from time to time, at Executive’s request,
and Executive shall account to Crown for such expenses. Executive shall
participate in such benefit plans that are generally made available to all
executives of Constellation.


5.    Definitions.


“Board” or “Board of Directors” means the Board of Directors of Crown Imports
LLC or Constellation Brands, Inc. as the context dictates.


“COBRA” means the continuation of health care rules of Part 6 of Title I of the
Employee Retirement Income Security Act of 1974, as amended.


“Code” means the Internal Revenue Code of 1986, as amended.


“For Cause Termination” means Crown terminates Executive for (1) any
intentional, non-incidental misappropriation of funds or property of
Constellation by Executive; (2) unreasonable (and persistent) neglect or refusal
by Executive to perform his duties as provided in Section 1 hereof and which he
does not remedy within thirty days after receipt of written notice from Crown or
Constellation; (3) the material breach by Executive of any provision




--------------------------------------------------------------------------------




of Sections 8 or 10 which he does not remedy within thirty days after receipt of
written notice from Crown or Constellation; or (4) conviction of Executive of a
felony.


“Good Reason Termination” means Executive terminates his employment under this
Agreement for “good reason” upon 30 days’ notice to Crown and Constellation
given within 90 days following the occurrence of any of the following events
without his consent, each of which shall constitute a “good reason” for such
termination; provided that the following events shall not constitute “good
reason” if the event is remedied by Crown or Constellation within 30 days after
receipt of notice given by Executive to Crown and Constellation specifying the
event:


(a)    Crown or Constellation acts to materially reduce Executive’s employment
band or materially reduce Executive’s duties and responsibilities;


(b)    Constellation materially reduces the amount of Executive’s Base Salary;
or


(c)    Crown or Constellation materially breaches this Agreement.


“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury Department regulations and other authoritative
guidance issued thereunder.


“Termination Date” means the date of the Executive’s “separation from service”
(within the meaning of Section 409A) from Crown or its affiliates.


6.    Consequence of Termination or Expiration of Agreement. If (i) Executive
voluntarily ceases employment with Crown and its affiliates, quits or terminates
this Agreement for any reason other than a Good Reason Termination, or (ii)
Crown terminates the employment of Executive in a For Cause Termination, then
Executive’s rights and Crown’s and Constellation’s obligations hereunder shall
forthwith terminate except that Executive shall be paid, as soon as
administratively practicable after the Termination Date, all earned but unpaid
base salary, accrued paid time off and accrued but unreimbursed expenses
required to be reimbursed under this Agreement.


If Executive’s employment with Crown and its affiliates terminates on the date
that this Agreement expires or if, during the term of this Agreement,
Executive’s employment with Crown and its affiliates is terminated (i) by
Executive for a Good Reason Termination or (ii) by Crown or Constellation for
any reason other than a For Cause Termination, then Executive shall be entitled
to the following (which shall be in full and complete satisfaction of all of
Crown’s and Constellation’s obligations under this Agreement):


(a)    Crown shall pay to Executive all earned but unpaid Base Salary, accrued
paid time off and accrued but unreimbursed expenses required to be reimbursed
under this Agreement; and


(b)    Crown shall pay to Executive a cash amount equal to two (2) times his
Base Salary as in effect on the Termination Date plus two (2) times his Previous
Bonus (as defined below). For purposes of this Agreement, “Previous Bonus” shall
equal the average annual cash bonus paid to Executive over the three most
recently completed fiscal years, whether under Constellation’s Annual Management
Incentive Plan or as part of another annual cash bonus program; and


(c)    Commencing on the first business day of the month following the month in
which the Termination Date occurs and for the 23 months following such date,
Crown shall pay Executive an amount equal to the monthly cost of Executive’s
medical and dental coverage as of the Termination Date taking into account both
Crown’s and Executive’s cost for such coverage; provided that the first payment
shall not be made until the first business day occurring on or after the
forty-fifth (45th) day following the Termination Date and the payment on that
date shall include all payments that would otherwise have been paid absent this
forty-five (45) day delay; and


(d)    For the eighteen (18) month period commencing on the first business day
occurring on or after the forty-fifth (45th) day after the Termination Date,
Crown shall provide Executive with reasonable outplacement services; and


(e)    Crown shall provide Executive with the opportunity to purchase continued
health care coverage under Crown’s plans as required by COBRA; and






--------------------------------------------------------------------------------




(f)    Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor will any payments hereunder be subject to offset in respect of
compensation earned as a result of Executive’s employment with another employer
subsequent to the Executive’s termination with Crown and its affiliates.


7.    Timing of Payments
    
All payments under Section 6(a) shall be due and payable, as soon as
administratively practicable after the Termination Date. All payments under
Section 6(b) shall be due and payable in a single lump sum amount on the first
business day occurring on or after the forty-fifth (45th) day after the
Termination Date. Payments or benefits set forth in Sections 6(c)-(d) shall be
paid or provided at such times set forth therein. Notwithstanding any provision
in this Agreement to the contrary, no amounts or benefits under
Sections 6(b)-(d) shall be paid to Executive hereunder unless Executive signs
and executes a release substantially in the form attached hereto as Exhibit A
and such release becomes effective and nonrevocable within forty-five (45) days
after the Termination Date.


Notwithstanding any provision in this Agreement to the contrary, in the event
that Executive is a “specified employee” (within the meaning of Section 409A) on
the Termination Date and Crown determines that delaying the payment of amounts
under this Agreement is necessary to comply with the requirements of Section
409A, the payments under Sections 6(b) and 6(c) that would have otherwise been
paid within the six month period after the Termination Date shall instead be
paid on the first business day of the seventh month following the Termination
Date. The timing of all payments and benefits under this Agreement shall be made
consistent with the requirements of Section 409A to the extent a payment or
benefit is subject to such requirements.


8.    Restrictive Covenant.


(a)    Executive agrees that (i) during the period of his employment hereunder
and (ii) provided that Executive is entitled to the payment under Section 6(b)
or is terminated due to a For Cause Termination, for a period of two (2) years
after he ceases employment, he will not, without the written consent of Crown
and Constellation, seek or obtain a position with a Competitor (as defined
below) in which Executive will use or is likely to use any confidential
information or trade secrets of Crown or its affiliates, or in which Executive
has duties for such Competitor that involve Competitive Services (as defined
below) and that are the same or similar to those services actually performed by
Executive for Crown or its affiliates. The parties agree that Executive may
continue service on any boards of directors on which he is serving while
employed by Crown or its affiliates. If Executive’s employment is terminated by
Executive for a Good Reason Termination or by Crown or Constellation for any
reason other than a For Cause Termination, then neither Crown nor Constellation
will unreasonably withhold such consent provided Constellation receives
information and assurances, satisfactory to Constellation, regarding Executive’s
new position.


(b)    Executive understands and agrees that the relationship between Crown and
its affiliates and each of their respective employees constitutes a valuable
asset of Crown and its affiliates and may not be converted to Executive’s own
use. Accordingly, Executive hereby agrees that (i) during the period of his
employment hereunder and (ii) for a period of twelve months (12) months after he
ceases employment, Executive shall not directly or indirectly, on his own behalf
or on behalf of another person, solicit or induce any employee to terminate his
or her employment relationship with Crown or any affiliate of Crown or to enter
into employment with another person. The foregoing shall not apply to employees
who respond to solicitations of employment directed to the general public or who
seek employment at their own initiative.


(c)    For the purposes of this Section 8, “Competitive Services” means the
provision of goods or services that are competitive with any goods or services
offered by Constellation or any affiliate of Constellation including, but not
limited to manufacturing, importing, exporting, distributing or selling wine,
beer, liquor or other alcoholic beverages in the United States, Canada, New
Zealand, Italy, and/or Mexico. The parties acknowledge that Crown or its
affiliates may from time to time during the term of this Agreement change or
increase the line of goods or services it provides and its geographic markets,
and Executive agrees that this Agreement shall be deemed to be amended from time
to time to include such different or additional goods, services, and geographic
markets to the definition of “Competitive Services” for purposes of this Section
8. “Competitor” means any individual or any entity or enterprise engaged, wholly
or in part, in Competitive Services.


(d)    Executive agrees that, due to his position of trust and confidence, the
restrictions contained in this Section 8 are reasonable, and the benefits
conferred on him in this Agreement, including his compensation, are




--------------------------------------------------------------------------------




adequate consideration, and, since the nature of Crown’s and its affiliates’
collective business is international in scope, the geographic restriction herein
is reasonable.


(e)    Executive acknowledges that a breach of this Section 8 will cause
irreparable injury and damage, which cannot be reasonably or adequately
compensated by money damages. Accordingly, he acknowledges that the remedies of
injunction and specific performance shall be available in the event of such a
breach, and Crown and Constellation shall be entitled to money damages, costs
and attorneys’ fees, and other legal or equitable remedies, including an
injunction pending trial, without the posting of bond or other security. Any
period of restriction set forth in this Section 8 shall be extended for a period
of time equal to the duration of any breach or violation thereof.


(f)    In the event of Executive’s breach of this Section 8, in addition to the
injunctive relief described above, Crown’s and Constellation’s remedy shall
include (i) the right to require Executive to account for and pay over to Crown
or Constellation all compensation, profits, monies, accruals, increments or
other benefits derived or received by Executive as the result of any
transactions constituting a breach of the restrictive covenants in this
Section 8, and (ii) in the case of a breach during the term of Executive’s
employment hereunder, the termination of all compensation otherwise payable to
Executive under Sections 3 and 4 with respect to the period of time after such
breach, or (iii) in the case of a breach during the period described in Section
8(a)(ii) or 8(b)(ii) above, the forfeiture to Crown of any payment made under
Sections 6(b) herein.


(g)     In the event that any provision of this Section 8 is held to be in any
respect an unreasonable restriction, then the court so holding may modify the
terms thereof, including the period of time during which it operates or the
geographic area to which it applies, or effect any other change to the extent
necessary to render this Section 8 enforceable, it being acknowledged by the
parties that the representations and covenants set forth herein are of the
essence of this Agreement.


9.    Limitation on Payments. Notwithstanding anything contained in this
Agreement or any other compensation plan to the contrary, if upon or following a
change in the “ownership or effective control” of Crown or Constellation or in
the “ownership of a substantial portion of the assets” of Crown or Constellation
(each within the meaning of Section 280G of the Code), the tax imposed by
Section 4999 of the Code (the “Excise Tax”) applies to any payments, benefits
and/or amounts received by the Executive pursuant to this Agreement or
otherwise, including, without limitation, any benefits received by the Executive
as a result of any automatic vesting, lapse of restrictions and/or accelerated
target or performance achievement provisions, or otherwise, applicable to
outstanding grants or awards to the Executive under any of Crown’s or
Constellation’s incentive plans, including without limitation, Constellation’s
Long-Term Stock Incentive Plan (collectively, the “Total Payments”), then the
Total Payments shall be reduced so that the maximum amount of the Total Payments
(after reduction) shall be one dollar ($1.00) less than the amount which would
cause the Total Payments to be subject to the Excise Tax; provided that such
reduction to the Total Payments shall be made only if the total after-tax
benefit to the Executive is greater after giving effect to such reduction than
if no such reduction had been made. If such a reduction is required, Crown shall
reduce or eliminate the Total Payments by eliminating or reducing the payment
under Section 6(b) and then, if necessary eliminating or reducing the payment
under Section 6(c). In the case of reductions under Section 6(c) the payments
shall be reduced in reverse order beginning with the payments which are to be
paid the farthest in time.


10.    Trade Secrets and Confidential Information. Executive agrees that unless
duly authorized in writing by Crown, he will neither during his employment by
Crown or its affiliates nor at any time thereafter divulge or use in connection
with any business activity other than that of Crown or its affiliates any trade
secrets or confidential information first acquired by him during and by virtue
of his employment with Crown or its affiliates.


11.    Indemnification. Constellation and its successors and/or assigns will
indemnify, hold harmless, and defend Executive to the fullest extent permitted
by the law of the State of Delaware and the Certificate of Incorporation and
By-Laws of Constellation as in effect on the date of this Agreement with respect
to any claims that may be brought against Executive arising out of any action
taken or not taken by Executive in his capacity as an employee, officer or
director of Crown or Constellation. In addition, Constellation will advance to
Executive reasonable legal fees and expenses, as such fees and expenses are
incurred by Executive, to the fullest extent permitted by law, subject only to
any requirements as are imposed by law. Executive shall not unreasonably
withhold his consent to the settlement of any claim for monetary damages for
which Executive is entitled to full indemnification hereunder. Executive shall
be covered, in respect of his activities as an officer or director of Crown or
Constellation, by any Directors and Officers liability policy or other similar
policies maintained or obtained by Constellation or any of its successors and/or
assigns to the fullest extent permitted by such policies. Notwithstanding
anything to the contrary contained in this Agreement, Executive’s rights under
this Section 11 shall survive the Termination Date and the expiration or
termination of this Agreement and shall continue without limit for so long as
Executive may be subject to any claims covered by this Section 11. No amendment
to the Certificate of Incorporation or By-Laws of




--------------------------------------------------------------------------------




Constellation after the date of this Agreement will affect or impair Executive’s
rights under this Section 11 even with respect to any action taken or not taken
by Executive after the effective date of any such amendment.


12.    Notice. Any and all notices referred to herein shall be sufficient if
furnished in writing and sent by registered mail to the parties.


13.    Transferability. The rights, benefits and obligations of Crown or
Constellation under this Agreement shall be transferable, and all covenants and
agreements hereunder shall inure to the benefit of and be enforceable by or
against, its successors and assigns. Whenever the term “Crown” is used in this
Agreement, such term shall mean and include Crown Imports LLC and its successors
and assigns. Whenever the term “Constellation” is used in this Agreement, such
term shall mean and include Constellation Brands, Inc. and its successors and
assigns. The rights and benefits of Executive under this Agreement shall not be
transferable other than rights to property or compensation that may pass on his
death to his estate or beneficiaries through his will or the laws of descent and
distribution and the terms of any Crown or Constellation compensation or benefit
plan.


14.    Severability. If any provision of this Agreement or the application
thereof is held invalid or unenforceable, the invalidity or unenforceability
thereof shall not affect any other provisions of this Agreement which can be
given effect without the invalid or unenforceable provision, and to this end the
provisions of this Agreement are to be severable.


15.    Amendment; Waiver. This Agreement contains the entire agreement of the
parties with respect to the employment of Executive by Crown and/or its
affiliates and upon execution of this Agreement supersedes any previous
agreement with Crown and/or its affiliates. No amendment or modification of this
Agreement shall be valid unless evidenced by a written instrument executed by
the parties hereto. No waiver by either party of any breach by the other party
of any provision or conditions of this Agreement shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time.


16.    Tax Withholding. Crown or Constellation may withhold from any payments
due to Executive hereunder such amounts as Crown or Constellation may determine
are required to be withheld under applicable federal, state and local tax laws.
To the extent that there are no cash payments to withhold upon, Executive shall
promptly remit to Crown or Constellation, as appropriate, cash payments that are
sufficient to cover all applicable withholdings.


17.    Section 409A. The parties intend that benefits under this Agreement are
to be either exempt from, or comply with, the requirements of Section 409A, and
this Agreement shall be interpreted and administered in accordance with the
intent that Executive not be subject to tax under Section 409A. If any provision
of the Agreement would otherwise conflict with or frustrate this intent, that
provision will be interpreted and deemed amended so as to avoid the conflict.
Any reference in this Agreement to “terminates employment”, “employment with
Crown and its affiliates terminates”, or similar phrase shall mean an event that
constitutes a “separation from service” within the meaning of Section 409A.
Neither Crown nor Constellation shall be responsible for any tax, penalty,
interest or similar assessment imposed on Executive as a consequence of Section
409A. Each payment hereunder shall be treated as a separate payment for purposes
of Section 409A.


18.    Governing Law. This Agreement shall be governed by and construed under
and in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.


[signature page follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement as of the date first set forth above.




CROWN IMPORTS LLC




By:     /s/ David E. Klein
Name:    David E. Klein
Title: Vice President




CONSTELLATION BRANDS, INC.




By:     /s/ Robert Sands
Name:    Robert Sands
Title: President and Chief Executive Officer








/s/ William F. Hackett
    William F. Hackett
    
















--------------------------------------------------------------------------------




Exhibit A




FULL AND FINAL RELEASE OF CLAIMS




1.    In consideration of the payments provided for in Sections 6(b)-(d) of the
Executive Employment Agreement (hereinafter referred to as the “Employment
Agreement”) between CROWN IMPORTS LLC, CONSTELLATION BRANDS, INC. and WILLIAM F.
HACKETT (hereinafter referred to as “Executive”), which is attached hereto and
forms a part of this Full and Final Release of Claims, on behalf of himself, his
heirs, administrators and assigns, Executive hereby releases and forever
discharges Constellation Brands, Inc., its subsidiaries and affiliates
(including without limitation Crown Imports LLC) and each of its and their
respective officers, directors, employees, servants and agents, and their
successors and assigns, (hereinafter collectively referred to as “Constellation
Released Parties”) jointly and severally from any and all actions, causes of
action, contracts and covenants, whether express or implied, claims and demands
for damages, indemnity, costs, attorneys’ fees, interest, loss or injury of
every nature and kind whatsoever arising under any federal, state, or local law,
or the common law, which Executive may heretofore have had, may now have or may
hereinafter have in any way relating to any matter, including but not limited
to, any matter related to Executive’s employment by Constellation Released
Parties and the termination of that employment; provided, however, nothing in
this Full and Final Release of Claims shall release (i) Executive’s right to
receive the payments or benefits provided for in Sections 6(b)-(d) of the
Employment Agreement, (ii) Executive’s vested benefits under Crown Imports LLC’s
or Constellation Brands, Inc.’s pension plans or rights under any existing stock
options held by Executive, or (iii) any right to indemnification or advancement
of expenses pursuant to Section 11 of the Employment Agreement or the
Certificate of Incorporation or By-laws of Constellation Brands, Inc. (the items
in the foregoing clauses (i) through (iii) are hereinafter referred to as the
“Preserved Rights”).


a.    This Full and Final Release of Claims covers, without limitation, any
claims of discrimination, unlawful retaliation or harassment, or denial of
rights, on the basis of any protected status, characteristic or activity,
including, but not limited to, sex, disability, handicap, race, color, religion,
creed, national origin, ancestry, citizenship, ethnic characteristics, sexual
orientation, marital status, military status, or age (including, without
limitation, any right or claim arising under the Age Discrimination in
Employment Act), need for a leave of absence, or complaint about discrimination,
harassment, or other matter, arising under any state, federal, or local law
(whether statutory or common law), regulation or ordinance which may be
applicable to his employment by Constellation Released Parties. This Full and
Final Release of Claims also covers, without limitation, any claims of wrongful
termination, breach of express or implied contract, breach of implied covenant
of good faith and fair dealing, violation of public policy, intentional or
negligent infliction of emotional distress, defamation, invasion of privacy,
fraud or negligent misrepresentation, intentional or negligent interference with
contractual relations, and any other common law tort. Except to the extent that
they constitute Preserved Rights, this Full and Final Release of Claims also
covers any claims for severance pay, bonus, life insurance, health and medical
insurance, disability benefits, or any other fringe benefit, and claims related
to any other transaction, occurrence, act, or omission or any loss, damage or
injury whatsoever, known or unknown, resulting from any act or omission by or on
the part of Constellation Released Parties, or any of them, committed or omitted
prior to the date of this Full and Final Release of Claims.


b.    Executive understands and agrees that the giving of the aforementioned
consideration is deemed to be no admission of liability on the part of the
Constellation Released Parties.


c.    In the event that Executive should hereafter make any claim or demand or
commence or threaten to commence any action, claim or proceeding against the
Constellation Released Parties for or by reason of any cause, matter or thing
other than a Preserved Right, this document may be raised as a complete bar to
any such claim, demand or action.


2.     By signing this Full and Final Release of Claims, Executive acknowledges
that:


a.    He has been afforded a reasonable and sufficient period of time to review,
and deliberate thereon, and has been specifically urged by Constellation
Released Parties to consult with legal counsel or a representative of his choice
before signing this Full and Final Release of Claims and that he has had a fair
opportunity to do so; and


b.    He has carefully read and understands the terms of this Full and Final
Release of Claims; and






--------------------------------------------------------------------------------




c.    He has signed this Full and Final Release of Claims freely and voluntarily
and without duress or coercion and with full knowledge of its significance and
consequences, and of the rights and claims relinquished, surrendered, released
and discharged hereunder; and


d.    He acknowledges he is not entitled to the consideration described above in
the absence of signing this Full and Final Release of Claims; and


e.    The consideration which he is receiving in exchange for his release of
claims is of value to him; and


f.    The only consideration for signing this Full and Final Release of Claims
are the terms stated herein, and no other promise, agreement or representation
of any kind has been made to him by any person or entity whatsoever to cause him
to sign this Full and Final Release of Claims; and


g.    He was offered a minimum period of at least twenty-one (21) days after his
receipt of this Full and Final Release of Claims to review and consider it and
for deliberation thereon, and, to the extent he has elected to sign it prior to
the expiration of the twenty-one (21) day period, he does so voluntarily on his
own initiative without any inducement or encouragement on the part of the
Constellation Released Parties to do so.


h.    He understands that this Full and Final Release of Claims may be revoked
in writing by him at any time during the period of seven (7) calendar days
following the date of his execution of this Full and Final Release of Claims by
delivering such written revocation to _________, at his office located at
______________, New York _____. If such seven‑day revocation period expires
without his exercising his revocation right, the obligations of this Full and
Final Release of Claims will then become fully effective as more fully set forth
herein.


IN WITNESS WHEREOF, Executive has hereunto executed this Full and Final Release
of Claims by affixing his hand this ____ day of ____________________, 20__ in
the presence of the witness whose signature is subscribed below.


_________________________________
William F. Hackett


Sworn to before me this
_____ day of ____________, 20__.


_____________________________
Notary Public






IN WITNESS WHEREOF, _________________ has hereunto executed this Full and Final
Release of Claims on behalf of Crown Imports LLC, its subsidiaries, affiliates,
by affixing [his/her] hand this ____ day of ____________________, 20__ in the
presence of the witness whose signature is subscribed below.


______________________________
[Name]
[Title]


Sworn to before me this
_____ day of ____________, 20__.


_____________________________
Notary Public










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, _________________ has hereunto executed this Full and Final
Release of Claims on behalf of Constellation Brands, Inc., its subsidiaries,
affiliates, by affixing [his/her] hand this ____ day of ____________________,
20__ in the presence of the witness whose signature is subscribed below.


______________________________
[Name]
[Title]


Sworn to before me this
_____ day of ____________, 20__.


_____________________________
Notary Public






